DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 06/24/2022 is acknowledged.  The traversal is on the ground(s) that “the sliding member is slidable and rotatable relative to the rotating member. For example, the subject application discloses in paragraph [0116]-[118] that "the sliding member 300 is rotatable relative to the rotating member 200. The sliding member 300 is used to provide an abutting force F for the rotating member 200 such that another end of the rotating member 200 rotates relative to the device body 100 along a predetermined trajectory." In paragraph [0118], the subject application further discloses that "rtlhe sliding member 300 is disposed in the device body 100 and slidable relative to the rotating member 200..  This is found persuasive and the restriction is withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MASUGI (US 2015/0002623 A1;hereafter MASUGI) in view of OKABE et al. (US 2015/0049205 A1; hereafter OKABE).

As of Claim 1: MASUGI teaches an electronic device (image capturing unit 1d, ¶0057), comprising: a device body (body 10 and ¶0058); and a rotating member rotatably coupled with the device body; the device body being provided with a sliding member, the sliding member being slidable relative to the rotating member and abutting against the rotating member (¶¶0065-0067).
MASUGI does not explicitly teach “enabling the rotating member to be rotatable relative to the device body along a predetermined trajectory " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by OKABE. In particular, OKABE teaches enabling the rotating member to be rotatable relative to the device body along a predetermined trajectory (i.e., see ¶0186,0196,0203,0206-0207,0237) as recited in present claimed invention.
In view of the above, having the system of MASUGI and given the well-established teaching of OKABE, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of MASUGI as taught by OKABE, since OKABE state that such modification would allow space for the parts inside the device to move and limit deterioration.

As of Claim 2: MASUGI in view of OKABE further teaches the device body defines a mounting hole, wherein the sliding member is received in the mounting hole; and the electronic device further comprises a limiting member disposed at an opening of the mounting hole, wherein the limiting member is used for limiting a movement of the sliding member (OKABE ¶¶0197-0199).

As of Claim 3: MASUGI in view of OKABE further teaches the device body defines a mounting hole; and the sliding member comprises a first sliding sub-member and a second sliding sub- member, wherein the first sliding sub-member and the second sliding sub-member are received in the mounting hole (OKABE ¶¶0167-0169).

As of Claim 4: MASUGI in view of OKABE further teaches the first sliding sub-member and the second sliding sub-member are stacked in a direction in which the mounting hole extends(OKABE ¶¶0167-0169).

As of Claim 5: MASUGI in view of OKABE further teaches the first sliding sub-member is in direct contact with the second sliding sub-member, and at least one of the first sliding sub- member or the second sliding sub-member abuts against the rotating member (OKABE ¶¶0167-0169. See also ¶¶0172-0175).

As of Claim 6: MASUGI in view of OKABE further teaches a spacer disposed between the first sliding sub-member and the second sliding sub-member, wherein the spacer separates the first sliding sub-member from the second sliding sub-member (OKABE ¶¶0167-0169. See also ¶¶0172-0175).


As of Claim 7: MASUGI in view of OKABE further teaches the sliding member further comprises a third sliding sub-member, wherein the third sliding sub-member is received in the mounting hole, and the first sliding sub-member and the second sliding sub-member both abut against the third sliding sub-member (OKABE ¶¶0167-0169. See also ¶¶0172-0175).

As of Claim 8: MASUGI in view of OKABE further teaches the third sliding sub-member is disposed between the first sliding sub-member and the second sliding sub-member, and the first sliding sub-member, the second sliding sub-member, and the third sliding sub-member are stacked in a direction in which the mounting hole extends (OKABE ¶¶0167-0169. See also ¶¶0172-0175).

As of Claim 9: MASUGI in view of OKABE further teaches the first sliding sub-member and the second sliding sub-member are stacked in a direction in which the mounting hole extends; and the third sliding sub-member is disposed at a side of the first sliding sub-member away from the rotating member, and the third sliding sub-member abuts against both the first sliding sub-member and the second sliding sub-member (OKABE ¶¶0167-0169. See also ¶¶0172-0175).

As of Claim 10: MASUGI in view of OKABE further teaches the mounting hole comprises a first limiting hole and a second limiting hole in communication with the first limiting hole, wherein the second limiting hole is further away from the rotating member than the first limiting hole, the first sliding sub-member and the second sliding sub-member are received in the first limiting hole, and the third sliding sub-member is received in the second limiting hole (OKABE ¶¶0167-0169. See also ¶¶0172-0175) .

As of Claim 11: MASUGI in view of OKABE further teaches a resilient piece disposed between the rotating member and the device body, wherein the resilient piece limits a movement of the rotating member when the rotating member rotates relative to the device body(MASUGI ¶¶0065-0067 and OKABE ¶¶0167-0169. See also ¶¶0172-0175).

As of Claim 12: MASUGI in view of OKABE further teaches the rotating member is in point contact with the sliding member (OKABE ¶¶0167-0169. See also ¶¶0172-0175).

As of Claim 13: MASUGI in view of OKABE further teaches the rotating member is switched between a first state and a second state, wherein in the first state the rotating member is fully received in the device body, and wherein in the second state the rotating member partially extends out of the device body (MASUGI ¶¶0065-0067 and OKABE ¶¶0167-0169. See also ¶¶0172-0175).

As of Claim 14: MASUGI in view of OKABE further teaches a functional component arranged on the rotating member, wherein when the rotating member is in the second state, the functional component is exposed outside the device body (MASUGI ¶¶0065-0067 and OKABE ¶¶0167-0169. See also ¶¶0172-0175).

As of Claim 15: MASUGI teaches an electronic device (image capturing unit 1d, ¶0057), comprising: a rotating member; and a device body (body 10 and ¶0058); an end of the rotating member being rotatably coupled with the device body; the device body being provided with a sliding member, wherein the sliding member is rotatable relative to the rotating member and used for applying an abutting force against the rotating member (¶¶0065-0067).
MASUGI does not explicitly teach “enabling the rotating member to be rotatable relative to the device body along a predetermined trajectory " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by OKABE. In particular, OKABE teaches enabling the rotating member to be rotatable relative to the device body along a predetermined trajectory (i.e., see ¶0186,0196,0203,0206-0207,0237) as recited in present claimed invention.
In view of the above, having the system of MASUGI and given the well-established teaching of OKABE, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of MASUGI as taught by OKABE, since OKABE state that such modification would allow space for the parts inside the device to move and limit deterioration.


As of Claim 16: MASUGI in view of OKABE further teaches the device body defines a mounting hole, wherein the sliding member is received in the mounting hole, and a sidewall of the mounting hole is used for applying a circumferential abutting force against the sliding member (MASUGI ¶¶0065-0067 and OKABE ¶¶0167-0169. See also ¶¶0172-0175).

As of Claim 17: MASUGI in view of OKABE further teaches a limiting member disposed at an opening of the mounting hole, wherein the limiting member is used for applying an abutting force against the sliding member in a direction in which the mounting hole extends (MASUGI ¶¶0065-0067 and OKABE ¶¶0167-0169. See also ¶¶0172-0175).

As of Claim 18: MASUGI in view of OKABE further teaches the sliding member comprises a first sliding sub-member and a second sliding sub-member, wherein the second sliding sub- member and the first sliding sub-member are stacked in a direction in which the mounting hole extends, and wherein the second sliding sub-member and the first sliding sub-member cooperatively apply an abutting force against the rotating member (MASUGI ¶¶0065-0067 and OKABE ¶¶0167-0169. See also ¶¶0172-0175).

As of Claim 19: MASUGI in view of OKABE further teaches the first sliding sub-member applies a first abutting force in a first direction against the rotating member, and the second sliding sub- member applies a second abutting force in a second direction against the rotating member (OKABE ¶¶0181-0182,0188), wherein the first abutting force comprises a component force in the direction in which the mounting hole extends and the second abutting force comprises a component force in the direction in which the mounting hole extends, wherein the component force of the first abutting force is equal in magnitude and opposite in direction to the component force of the second abutting force (OKABE ¶¶0181-0182,0188).

As of Claim 20: MASUGI teaches an electronic device(image capturing unit 1d, ¶0057), comprising: a device body comprising a frame assembly and a display screen installed in the frame assembly; a sliding member coupled to the device body; and a rotating member comprising a camera module, wherein an end of the rotating member is rotatably coupled with the device body(¶¶0065-0067); wherein the sliding member is rotatable relative to the rotating member and applies an abutting force against the rotating member (OKABE ¶¶0181-0182,0188).
MASUGI does not explicitly teach “enabling the rotating member to be rotatable relative to the device body along a predetermined trajectory " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by OKABE. In particular, OKABE teaches enabling another end of the rotating member to rotate relative to the device body along a predetermined trajectory(i.e., see ¶0186,0196,0203,0206-0207,0237), and rotation of the rotating member along the predetermined trajectory enables the camera module to be switched between a position in which the camera module is outside of the device body and a position in which the camera module is received in the device body (i.e., see ¶¶0181-0182,0188) as recited in present claimed invention.
In view of the above, having the system of MASUGI and given the well-established teaching of OKABE, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of MASUGI as taught by OKABE, since OKABE state that such modification would allow space for the parts inside the device to move and limit deterioration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697